DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 12/29/2020.
Authorization for this examiner’s amendment was given via phone communications on 03/03/2021 with applicant’s representative Yusuke Hirai (Reg. No. L1334).

Response to Amendment
The amendment filed 12/29/2020 has been entered. 
Applicant’s amendments to independent claims 1, 11 and 12, arguments, Pages 8-12 of the Remarks filed on 12/29/2020 and further claim amendments result into withdrawal of the 35 USC § 103 rejection previously set forth in the Office Action mailed on 10/01/2020.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Proposed amendments marked manually with underlining and 
Claims Amendments:
1.  (Currently Amended) An electronic device that executes an operating system, the electronic device comprising:
		a first storage that stores the operating system; [[and]]
;
a display that displays a user interface of the firmware; and
an input device that accepts a user’s operation, wherein
the firmware displays, on the display a setting screen including a first setting item and second setting item, the first setting item being selectable among a first item that is for invalidating a password authentication, a second item that is for validating the password authentication, and a third item that is different from the first item and the second item, the second setting item including a network address, that automatically be acquired and inputted, of a network currently connected to the electronic device or a current location of the electronic device that automatically be acquired and inputted, and wherein
the firmware determines that the firmware receives a start instruction for starting an operation for validating or invalidating the password verification when a button for entering the setting screen is operated after the third item is selected as the first setting item, and determines whether or not the electronic device is in a particular environment based on a network address of a network connected to the electronic device after the firmware receives the starting instruction and the network address inputted as the second setting item or a location of the electronic device after the firmware receives the start instruction and the current location inputted as the second setting item

the firmware validates the password authentication when the firmware determines that the electronic device is out of the particular environment wherein the operating system is executed when the password authentication succeeds and the operating system is not executed when the password authentication fails.

	2.  (Cancelled) 

	3.  (Cancelled) 

	4.  (Cancelled) 

	5.  (Cancelled) 

	6.  (Original) The electronic device of Claim 1, wherein the password authentication is a startup password authentication of the firmware.

	7.  (Original) The electronic device of Claim 1, wherein the password authentication is a password authentication to be executed when the first storage is accessed.

	8.  (Cancelled) 



	10.  (Previously Presented) The electronic device of Claim 1, wherein the firmware is one of a BIOS (Basic Input/Output System), an EFI (Extensible Firmware Interface)-BIOS, or a UEFI (Unified Extensible Firmware Interface)-BIOS.

	11.  (Currently Amended) A method for controlling a hardware included in an electronic device after the electronic device is powered on and before an operating system is executed by the hardware, the method comprising:
displaying, on a display of the electronic device, a setting screen including a first setting item and second setting item, the first setting item being selectable among a first item indicating that a password authentication is to be invalidated, a second item indicating that the password authentication is to be validated and a third item that is different from the first item and the second item, the second setting item including a network address, that automatically be acquired and inputted, of a network currently connected to the electronic device or a current location of the electronic device that automatically be acquired and inputted,
receiving a start instruction for starting an operation for validating or invalidating the password verification when a button for entering the setting screen is operated after the third item is selected as the first setting item,
determining whether or not the electronic device is in a particular environment based on a network address of a network connected to the electronic device after receiving a start instruction and the network address inputted as the second setting item or a location of the electronic device after receiving the start instruction and the current location inputted as the second setting item, 
invalidating a password authentication when determining that the electronic device is in the particular environment wherein the operating system is executed after the password authentication is invalidated; and
validating the password authentication when determining that the electronic device is out of the particular environment wherein the operating system is executed when the password authentication succeeds and the operating system is not executed when the password authentication fails.

	12.  (Currently Amended) A nonvolatile memory that stores a program executed by a computer for controlling a hardware included in an electronic device after the electronic device is powered on and before an operating system is executed by the hardware, the program causing the computer to function as:
displaying, on a display of the electronic device, a setting screen including a first setting item and second setting item, the first setting item being selectable among a first item indicating that a password authentication is to be invalidated, a second item indicating that the password authentication is to be validated and a third item that is different from the first item and the second item, the second setting item including a network address, that automatically be acquired and inputted, of a network currently connected to the electronic device or a current location of the electronic device that automatically be acquired and inputted,
receiving a start instruction for starting an operation for validating or invalidating the password verification when a button for entering the setting screen is operated after the third item is selected as the first setting item,
determining whether or not the electronic device is in a particular environment based on a network address of a network connected to the electronic device after receiving [[a]] the start instruction  and the network address inputted as the second setting item or a location of the electronic device after receiving the start instruction and the current location inputted as the second setting item, 
invalidating a password authentication when determining that the electronic device is in the particular environment wherein the operating system is executed after the password authentication is invalidated; and
validating the password authentication when determining that the electronic device is out of the particular environment wherein the operating system is executed when the password authentication succeeds and the operating system is not executed when the password authentication fails.

	13.  (Cancelled)

	14.  (Cancelled)

	15.  (Currently Amended) The nonvolatile memory of Claim 12,

	
storing, when a selection operation for the first setting item is accepted via an input device of the electronic device, first setting data corresponding to the selection operation into a storage of the electronic device.

Allowable Subject Matter
Above Claims 1, 6-7, 10-12 and 15 are allowed. Claims 2-5, 8-9 and 13-14 are canceled. Claims 1, 11-12 and 15 have been amended. 
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
i. Arora et al. (US 2018/0322269 A1, hereinafter “Arora”),
ii. Lemieux et al. (US 9,117,092 B2, hereinafter “Lemieux”), and
iii. Wang et al. (US 2018/0196495 A1, hereinafter “Wang”).
Arora teaches a firmware that controls a hardware included in the electronic device after the electronic device is powered on and before the operating system is executed, invalidates a password authentication when the electronic device is in a particular environment wherein the operating system is executed after the password authentication is invalidated, and validates the password authentication when the electronic device is out of the particular environment wherein the operating system is executed when the password authentication succeeds. Lemieux teaches wherein an operating system is not executed when password authentication fails. Wang teaches displaying, on a display, a setting item indicating that password authentication is to be invalidated when an electronic device is in a particular 
While Arora-Lemieux-Wang teaches the aforementioned limitations, however, none of the above prior arts, individually or in combination, teaches the claim limitations in the manner described in the independent claims for after an electronic device is powered on and before an operating system is executed by hardware, displaying a setting screen including a first setting item and second setting item, the first setting item being selectable among a first item indicating that a password authentication is to be invalidated, a second item indicating that the password authentication is to be validated and a third item that is different from the first item and the second item, the second setting item including a network address, that automatically be acquired and inputted, of a network currently connected to the electronic device or a current location of the electronic device that automatically be acquired and inputted, receiving a start instruction for starting an operation for validating or invalidating the password verification when a button for entering the setting screen is operated after the third item is selected as the first setting item, and determining whether or not the electronic device is in a particular environment based on a network address of a network connected to the electronic device after receiving the start instruction and the network address inputted as the second setting item or a location of the electronic device after receiving the start instruction and the current location inputted as the second setting item. Therefore, the above limitations in conjunction with the remaining limitations of independent claims 1, 11 and 12 render the above claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497